Citation Nr: 9929909	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  95-41 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for thrombophlebitis of 
the left leg, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to December 
1946.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the veteran's claim for 
entitlement to an evaluation in excess of 10 percent for 
thrombophlebitis of the left leg.  The veteran filed a timely 
appeal, and the case was referred to the Board for review.  
By a Remand of February 1998, the Board referred the case 
back to the RO for additional development including 
consideration of revisions to the rating criteria.  Pursuant 
to the development undertaken at the request of the Board, 
the veteran's assigned disability evaluation was increased to 
30 percent, effective from October 31, 1994.  In addition, 
during the course of this appeal, the veteran's assigned 
disability rating was increased to 40 percent, effective from 
January 12, 1998.  The veteran now maintains that the 
severity of his service-connected disability warrants an 
evaluation in excess of 40 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's thrombophlebitis of the left leg is 
objectively shown, after January 12, 1998, to be productive 
of not more than persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  In 
addition, his thrombophlebitis of the left leg is not shown, 
throughout the entire appeal period, to be productive of more 
than persistent swelling of the leg or thigh, increased on 
standing or walking 1 or 2 hours, readily relieved by 
recumbency; moderate discoloration, and pigmentation and 
cyanosis.  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
the veteran's thrombophlebitis of the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7121 (1999); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
records of medical treatment following service, reports of VA 
rating examinations, and a transcript of personal hearing 
testimony given before the undersigned Board Member at the 
RO.  The Board is not aware of any additional evidence which 
is available in connection with the present appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1999).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Historically, service connection for thrombophlebitis of the 
left leg was granted by a rating decision of January 1947, 
and a 50 percent disability evaluation was assigned, 
effective from December 8, 1946.  Over time, the veteran's 
assigned disability rating was gradually reduced, and by an 
October 1955 rating decision, the veteran was assigned a 
noncompensable evaluation, effective from December 31, 1955.  
By an October 1974 rating decision, his assigned disability 
evaluation was increased to 10 percent, effective from August 
21, 1974.  

In October 1994, the veteran filed a claim for an increased 
rating for his service-connected thrombophlebitis of the left 
leg, in which he contended that his overall disability 
picture had increased in severity.  His claim was initially 
denied by a June 1995 rating decision, and after filing a 
timely appeal, the case was referred to the Board for review.  
By a Remand of February 1998, the Board directed that 
additional development was necessary in light of recent 
regulatory changes affecting the rating criteria for the 
veteran's service-connected disability.  Following this, the 
veteran's assigned disability evaluation was increased to 30 
percent, effective from October 31, 1994, by a rating 
decision of February 1999.  Subsequently, but before the case 
was returned to the Board for resolution, the veteran's 
assigned disability rating was further increased to 40 
percent, effective from January 12, 1998, by a May 1999 
rating decision.  

Contemporaneous clinical treatment records dating from May 
through November 1994 and from October 1997 through October 
1998 show that the veteran was seen for complaints of pain in 
discrete areas.  In 1994, he was shown not to have any actual 
ulcers at that time, and only had minimal erythema, edema, 
and warmth in his lower extremities, but he did wear TED 
hose.  In addition, he was noted to experience pain on 
prolonged sitting or walking.  

The report of an August 1997 VA rating examination shows that 
the veteran had a history of thrombophlebitis of the left leg 
and that he complained of edema, discoloration of the skin, 
and periodic ulcerations.  On examination, he was shown to 
have moderate edema and discoloration of the skin in the left 
lower extremity.  The veteran indicated that he wore 
stockings, and the examiner noted that the veteran's skin on 
his left leg showed evidence of healed skin ulcers.  The 
veteran reported that the healing process for his ulcers 
typically required several months to complete.  The examiner 
noted that he was unable to palpate the arteries or pulses in 
the veteran's left foot, and that there was evidence of 
peripheral vascular disease in the left leg.  He concluded 
with a diagnosis of thrombophlebitis of the left leg since 
1946, with edema and limited ability to walk.  

In September 1997, the veteran appeared before the 
undersigned Board Member at a personal hearing at the RO, and 
testified that he experienced daily swelling which made 
walking difficult.  He stated that he would tend to drag his 
left leg around with him wherever he went, and that it was 
necessary to elevate the left leg three to four times daily 
to relieve the swelling.  The veteran testified that he was 
required to constantly wear elastic support stockings.  
According to the veteran, he did not experience pain in the 
morning, but as the day progressed, he would experience 
increasing pain, which was caused or exacerbated on walking.  
He suggested that the pain and swelling in his left leg were 
interrelated, and that he had to modify his shoes and socks 
to accommodate the pain and swelling.  The veteran stated 
that medications were not helpful in controlling his 
thrombophlebitis, and that he had experienced three to four 
ulcers on his left leg in the past six years.  He indicated 
that each ulcer typically took approximately six months to 
heal.  However, the veteran appeared to indicate that his 
thrombophlebitis of the left leg did not render him 
unemployable, and stated that he had retired from General 
Electric.  

The veteran underwent an additional VA rating examination in 
January 1999, and was noted to have developed deep venous 
thrombosis in service.  He reported that swelling in his left 
leg made it difficult to walk, and that he experienced a 
tingling sensation, like pins and needles, in his left foot.  
The examiner noted that the veteran constantly used 
compression stockings and that he experienced intermittent 
ulceration requiring long healing periods.  Elevation of the 
veteran's left leg was necessary several times daily to 
relieve swelling/edema.  Further, the examiner noted that 
prolonged walking increased the veteran's pain, particularly 
below the knee.  Pitting edema up to the left knee was noted 
in addition to blue, red, and purple discoloration covering 
the ankle and foot with scaling and chronic skin changes.  
The veteran was also shown to have palpable varicose veins on 
his posterior left calf.  The examiner concluded with a 
diagnosis of postphlebitis syndrome that is moderately 
limiting with varicose veins secondary to the veteran's 
service-connected thrombophlebitis of the left leg.  

Under the regulations governing thrombophlebitis which were 
in effect when the veteran initially filed his claim, a 10 
percent evaluation was contemplated for persistent moderate 
swelling of the leg, not markedly increased on standing or 
walking.  Assignment of a 30 percent evaluation was warranted 
for persistent swelling of the leg or thigh, increased on 
standing or walking 1 or 2 hours, which was readily relieved 
by recumbency; moderate discoloration.  A 60 percent 
evaluation was contemplated for persistent swelling, 
subsiding only very slightly and completely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
Finally, a 100 percent was assigned upon a showing of massive 
board-like swelling, with severe and constant pain at rest.  
See 38 C.F.R. § 4.104, Diagnostic Code 7121 (1996).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1999), including the rating criteria evaluating 
thrombophlebitis and other vascular disorders.  This 
amendment was effective January 12, 1998.  See 64 Fed. Reg. 
65207 (1997).  See also 38 C.F.R. Part 4 (1999).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version that is 
more favorable to the veteran.  Se Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date, and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  See Rhodan v. West, 12 Vet. 
App. 55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for 
entitlement to an increased rating from January 12, 1998, 
under both the former and the current regulations in the VA 
Rating Schedule in order to ascertain which version is most 
favorable to his claim, if indeed one is more favorable than 
the other.  

Under the revised regulations, assignment of a 10 percent 
evaluation is warranted for intermittent edema of the 
extremity, or aching or fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or by compression hosiery.  Upon a showing of 
persistent edema, incompletely relieved by elevation of the 
extremity, with or without beginning stasis pigmentation or 
eczema, a 20 percent evaluation is contemplated.  A 40 
percent evaluation is assigned upon a showing of persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  Where there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, assignment of a 60 percent evaluation 
is warranted.  A 100 percent evaluation is contemplated for 
massive board-like edema with constant pain at rest.  See 
38 C.F.R. § 4.104, Diagnostic Code 7121 (1999).  

The Board has evaluated the veteran's claim under the former 
and the revised criteria, and concludes that the evidence 
supports assignment of a 30 percent evaluation for his 
service-connected thrombophlebitis, prior to January 12, 
1998, and assignment of a 40 percent evaluation after January 
12, 1998.  See Karnas, supra; Rhodan, supra.  However, the 
Board finds that the preponderance of the evidence is against 
assignment of a higher evaluation for the veteran's service-
connected disability under the former or revised criteria, or 
under any other diagnostic code.  

The medical evidence clearly shows that the veteran 
experiences persistent swelling of his left leg on extended 
walking, but that such swelling is relieved by elevation and 
the use of compression stockings.  He is also shown to have a 
moderate degree of discoloration in his left lower extremity.  
Such objective findings are consistent with assignment of a 
30 percent evaluation under the former evaluative criteria.  
See 38 C.F.R. § 4.104, Diagnostic Code 7121 (1996).  

However, the symptomatology of the veteran's thrombophlebitis 
of the left leg is not shown to involve persistent swelling 
that is only slightly or incompletely resolved by elevation 
or recumbency.  Moreover, he is not shown to experience any 
massive board-like swelling with severe and constant pain at 
rest.  Accordingly, 60 percent or 100 percent evaluations are 
not warranted under the former criteria, because the 
objective medical evidence simply does not reflect a 
disability to that degree of severity.  See Id.  

Under the revised criteria, which went into effect on January 
12, 1998, the veteran's symptoms most nearly approximate the 
criteria for assignment of a 40 percent evaluation.  The 
veteran is shown to experience persistent edema with stasis 
pigmentation or eczema, and is shown to have intermittent 
ulceration, as reflected in the report of the January 1999 
rating examination report and in other medical evidence.  
Further, while the evidence does not show that the veteran's 
edema is not fully relieved by elevation which he must 
undergo several times daily, the Board concludes that, on 
balance, his symptoms are most consistent with the criteria 
for a 40 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1999).  

However, the Board also finds that the veteran's 
symptomatology does not rise to the level of severity 
sufficient to warrant assignment of 100 percent or 60 percent 
evaluations under the revised criteria.  As noted, while the 
Board recognizes that he experiences pain on extended walking 
or sitting, this symptomatology, while recurrent, is shown to 
be relieved on resting and on elevation.  Moreover, his 
ulceration is not shown to be persistent, but has been 
characterized as intermittent (although the ulcers do require 
lengthy healing periods).  In any event, the Board concludes 
that the veteran's symptomatology does not approximate the 
level of disability contemplated for an evaluation in excess 
of 40 percent after January 12, 1998.  Therefore, his claim 
for an increased rating in excess of 40 percent must be 
denied.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  Here, there has been no showing that the disability 
under consideration has caused marked interference with 
employment, has necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
regular schedular standards.  The Board acknowledges that the 
veteran has been seen periodically for complaints involving 
his service-connected thrombophlebitis of the left leg.  
However, this disability has not been shown to have resulted 
in the veteran being unable to obtain or retain gainful 
employment.  In this regard, the Board notes that in his 
hearing testimony of September 1997, the veteran indicated 
that he had retired from General Electric.  Therefore, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted.  See Bagwell v. Brown, 8 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased evaluation for the 
veteran's thrombophlebitis of the left leg.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
thrombophlebitis of the left leg is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

